Citation Nr: 0723111	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-40 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing or a special home 
adaptation grant.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to March 
1975.  

This appeal arises from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The veteran seeks specially adapted housing or a certificate 
of eligibility for a special home adaptation grant.  In 
pertinent part, VA provides such assistance when as a result 
of service connected disability, locomotion is precluded due 
to loss of use of both lower extremities, without the aid of 
braces, crutches, canes or a wheel chair.  38 U.S.C.A. §§ 
1114, 2101 (West 2002) 38 C.F.R. § 3.809(b)(1).   

Currently the veteran is service-connected for depressive 
neurosis with alcoholism, which is rated 100 percent 
disabling, and has been for decades.  Significantly, the 
veteran's alcoholism has been linked to cerebral 
ataxia/atrophy, which in turn has been implicated (along with 
the residuals of a stroke) in his requirement for assistance 
in locomotion.  A more precise medical opinion regarding the 
basis for the veteran's need for assistance in locomotion 
should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  VA should request the veteran 
identify all health care providers who 
have treated him since January 2000 for 
any difficulty with ambulation.  With any 
necessary authorization from the veteran, 
VA should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran.  In any case, an attempt 
should be made to obtain records of 
treatment of the veteran at the Richmond 
VA medical center system dated between 
January 4, 2000 and June 2004, and in the 
Albuquerque, New Mexico VA medical center 
system since August 2005.   

2.  VA should arrange for the veteran to 
undergo an examination, the purpose of 
which is to ascertain whether cerebellar 
ataxia/atrophy resulting from alcoholism, 
(or any other disability linked to the 
veteran's service connected alcoholism) 
has caused the loss of use of his 
extremities so as to preclude locomotion 
without the necessity for regular and 
constant use of a wheelchair, braces, 
crutches or canes as a normal mode of 
locomotion although occasional locomotion 
by other methods may be possible.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  

3.  Thereafter, the claim should be re-
adjudicated.  Should it remain denied, 
the veteran should be provided a 
supplemental statement of the case, and 
given an opportunity to respond.  The 
case should then be returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


